Let me, at the outset,
congratulate His Excellency Mr. Diogo Freitas do Amaral
on his unanimous election as President of the fiftieth
session of the General Assembly. His wide diplomatic
experience and intellectual abilities reinforce our confidence
in his stewardship. I wish him success in the heavy task
before us.
I also pay tribute to his predecessor, His Excellency
Mr. Amara Essy, the Minister for Foreign Affairs of Côte
d’Ivoire, who ably presided over the forty-ninth session
of the General Assembly.
We commend the Secretary-General, Mr. Boutros
Boutros-Ghali, for the untiring and visionary manner in
which he is managing the affairs of the Organization.
Kenya is fully committed to the ideals of this
Organization. Indeed, Kenya’s motto, “Harambee” which
means “pull together”, and the national philosophy of
peace, love and unity, are fitting expressions of what the
United Nations and the Kenyan people aspire to. Kenya
has always championed the principles of democracy and
the pursuit of socio-economic development to enhance the
living standards of the people.
Under the leadership of His Excellency President
Daniel T. Arap Moi, Kenya has undertaken far-reaching
political and economic reforms, whose benefits we are
beginning to see. Our economy is now totally liberalized
in keeping with our tradition of providing an environment
conducive to enterprise development. Our democratic
institutions have developed the necessary flexibility to
cope with the new situations and to ensure continuity of
the political stability which the country has enjoyed since
independence.
We have observed a systematic campaign to
denigrate African countries. It is as though there were an
agenda to bring them into international disrepute. We
reject these destructive approaches designed to promote
divisive elements and to manipulate domestic public
opinion with a view to pitting people against their own
Governments. Kenya also condemns in the strongest
terms the tendency in certain sectors of the international
press to present the image of African countries in terms
of tribal superiority or inferiority, to inflame ethnic
conflicts and to depict the continent as replete with
corruption and catastrophes. Africa deserves credit for its
arduous struggle against external domination. We are
determined to create cohesive and prosperous States after
many years of destructive colonial policies of divide and
rule, which constituted gross violations of human rights.
11


I wish to assure the Assembly that the Government
and the people of Kenya are determined despite the odds to
continue the struggle to forge national unity and to
accelerate socio-economic development. Our commitment,
which I underscore, to the principles of democracy, good
governance, the protection and promotion of human rights
and the rule of law remains firm.
It is against that background that I wish now to
address some of the issues on the agenda of the General
Assembly. In the time since its inception, the United
Nations has evolved into a truly global organization, as
envisaged in the Charter. Its membership has grown from
50 at its inception to 185 today. Its activities have ranged
from decolonization, the codification of international law,
disarmament and conflict resolution to global humanitarian
activities and international economic cooperation. The
achievements in these areas are, indeed, self-evident. The
demands on the Organization have, however, exerted
maximum pressure on its ability to cope. Hence the need
for the Organization to be revitalized at this opportune time.
Five years after the end of the cold war the
international community still faces a number of conflicts,
which are of great concern as they continue to undermine
international peace and security. These conflicts have posed
serious challenges owing primarily to complexities
associated with their internal character. We nevertheless
appreciate the flexibility with which the United Nations is
dealing with these conflicts and the commendable successes
which have been achieved in resolving a good number of
them. These achievements include the resolution of the
conflicts in Namibia, Cambodia, Mozambique, El Salvador
and Haiti. Success becomes even more pronounced when
we consider the extent to which the United Nations has
effectively mobilized international humanitarian assistance
in virtually all conflict areas, through the Office of the
United Nations High Commissioner for Refugees and other
United Nations agencies.
At the forty-seventh session the General Assembly
mandated the Secretary-General to pursue preventive
diplomacy and to strengthen the Secretariat’s capacity to
cope with situations likely to endanger international peace
and security. To that end, the Secretary-General’s initiatives
“An Agenda for Peace” and the subsequent Supplement to
that document have made a significant contribution to this
important subject. I wish to record Kenya’s appreciation to
the Secretary-General for his personal efforts and initiatives
in search of lasting international peace and security. We
look forward to the results of the work of the informal
working groups that have been set up to consider in
greater depth the various elements contained in the Agenda.
We note the recent initiatives taken with a view to
strengthening the role of regional organizations in conflict
resolution and conflict management. Kenya, however,
wishes to reiterate that the thrust of the contributions of
regional organizations and arrangements should be
targeted towards preventive diplomacy and peacemaking.
We submit that peace-keeping and peace enforcement
should remain the primary responsibility of the United
Nations. These responsibilities are enshrined in the
Charter and cannot be transferred to regional
organizations. We encourage closer cooperation in this
regard between the Organization of African Unity (OAU)
and the United Nations on the basis of the Charter and
the agreement on cooperation between the two
organizations.
With regard to regional conflicts, Kenya welcomes
the important steps towards long-lasting peace that we
have recently witnessed in the southern part of Africa.
Following the positive resolution of the conflict in
Mozambique, recent developments in Angola give us high
expectations for a durable solution of the protracted
conflict in that sisterly country.
At a time when the world is championing the cause
of peace, democracy and human rights, it is totally
unacceptable that a band of mercenaries should overthrow
the Government of the Comoros and hold the President
and Government officials captive. Kenya condemns this
act in the strongest terms possible and calls on the
Security Council to take necessary measures to rectify the
situation.
With respect to Liberia, we welcome the recent
signing of an agreement by all the warring parties, in
which they have committed themselves to a programme
for the restoration of democracy to culminate in general
elections in a year’s time. The Economic Community of
West African States (ECOWAS) should be congratulated
for the efforts and sacrifices it has made in the search for
a lasting solution to the Liberian conflict. United Nations
involvement in the resolution of the Liberia conflict,
which has been minimal so far despite the magnitude of
the problem, should be enhanced. It is, therefore,
important that the United Nations should enhance its
support to the peace efforts in Liberia to ensure that the
momentum for peace is sustained.
12


In the Middle East, the process towards durable peace
achieved another important milestone with last week’s
signing of a further agreement between Prime Minister
Yitzhak Rabin of Israel and Chairman Yasser Arafat of the
Palestine Liberation Organization (PLO), extending
Palestinian self-rule over the West Bank. We commend the
vision and courage of these leaders and encourage them and
other leaders in the region to broaden the peace process.
The situation in Somalia continues to be a matter of
great concern to Kenya. As long as the situation in Somalia
remains unstable, the countries of the region, and in
particular my own, will continue to experience problems
associated with the influx of refugees and with a lack of
security in the border region. While we commend
humanitarian efforts in Somalia, we are deeply concerned
that there has been no tangible progress in national and
political reconciliation in that country. We call on the
factional leaders to put the interests of the Somali people
first and to be cognizant of the fact that a lasting solution
to the Somali problem lies with the Somali people and their
leaders.
The conflict in the former Yugoslavia poses one of the
greatest challenges to the capacity of the United Nations to
facilitate the search for durable peace. We appreciate all the
diplomatic initiatives which have been undertaken to bring
about a negotiated settlement, and we encourage all the
parties to intensify their efforts for lasting peace. I wish to
pay tribute to all United Nations military, civilian and
humanitarian personnel for the sacrifices they have made to
advance the cause of peace in that region. Kenya has made
a significant contribution to peace-keeping operations in the
former Yugoslavia, having contributed one battalion as well
as military observers and civilian police over the last four
years.
We welcome the establishment of the International
Commission of Inquiry to investigate the assassination of
the former Head of State and senior Government officials
and the subsequent massacres of civilians in Burundi. We
would also welcome the establishment by the Security
Council of a commission to oversee compliance with arms
embargos against groups and individuals undermining peace
and security in the Central African region.
Kenya stresses the importance of reconciliation and
tolerance and appeals to the international community to
continue to assist the countries of the Great Lakes region to
deal with the root causes of the problems that have
bedevilled them for many years, as well as with their
reconstruction efforts. In particular, the security of
populations and the resettlement of refugees must be
adequately and comprehensively addressed.
The results of the Review and Extension Conference
of the Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons, held in May this year, constitute a
significant contribution to the realization of a nuclear-free
world. The commitments and the security assurances
made by the nuclear-weapon States to the non-nuclear-
weapon States should strengthen the resolve of the
international community towards the total elimination of
nuclear weapons. It is therefore necessary that these
commitments be translated into binding international legal
instruments.
Kenya looks forward to the conclusion, by 1996, of
the comprehensive nuclear test-ban treaty. We join the
international community in reiterating the call for strict
observance of the moratorium on nuclear testing pending
the conclusion of that treaty.
The world economy as a whole continues to show
modest growth, with the highest performance being
experienced in South-East Asia. However, many
economies in the African region are still sluggish,
although there are signs of recovery. The continent
remains highly vulnerable to adverse international
economic policies, as well as natural calamities, owing to
its limited capacity to respond.
Kenya and many other African countries have
undertaken major political and economic reforms despite
the enormous short-term adverse effects on the vulnerable
social groups, particularly in regard to the escalating costs
of, for instance, education, health and housing. These
efforts, however, have been hampered by the decline in
both bilateral and multilateral financial support, resulting
in limited prospects for economic growth. In this regard,
we urge the international community to provide adequate
resources to support these reforms.
As the United Nations celebrates its fiftieth
anniversary it is imperative that development support be
accorded the priority that it obviously deserves. The
international commitment relating to the fulfilment of the
agreed target of 0.7 per cent of gross national product
should be given the necessary impetus to reverse the
declining trend. Kenya appeals to the industrialized
countries to meet the official development assistance
target and to provide new and additional resources to
finance the programmes adopted by the various United
Nations Conferences.
13


Debt-servicing obligations should not become an
obstacle to efforts aimed at the creation of employment, the
reduction of poverty and social integration. While we
welcome the various measures taken by the international
community, on bilateral and multilateral bases, to mitigate
the debt burden, it is evident that these measures have
achieved only limited results. Kenya believes that a lasting
solution to the debt burden is a bold initiative for a more
effective reduction, or cancellation, of both the bilateral and
the multilateral debt of the heavily indebted low-income
countries, particularly in Africa.
While the liberalization of world trade, in the context
of the World Trade Organization, is expected to benefit the
international community, there are strong indications that
the results may not benefit all regions. The opening of the
African market to external competition has already put
serious strain on the fragile industrial sector of these
countries. Furthermore, the phasing out of the preferential
trade arrangements extended to African and other
developing countries poses a serious threat to their
traditional markets. African countries therefore need support
if they are to diversify their economies.
It is pertinent that “An Agenda for Development”
should embrace all the programmes to which the
international community has already committed, or will
commit, itself in the various international conferences,
including the Rio Conference on Environment and
Development, the Cairo Conference on Population and
Development, the Copenhagen Summit for Social
Development, the Fourth World Conference on Women and
the forthcoming United Nations Conference on Human
Settlements (HABITAT II), to be held in Istanbul, Turkey.
It is also important that HABITAT II come up with a
concrete plan of action that will give HABITAT, as the
United Nations agency responsible for human settlements,
an enhanced mandate, with an effective capacity to assist
Member States, particularly developing countries, to deal
with the increased problems of human settlements and thus
enable them to have adequate shelter — one of the
fundamental human rights.
It is imperative that the Agenda accord the highest
priority to the development of national and regional
capacities. It should also be people-centred, with the
emphasis on human-resources development, the application
of science and technology and the expansion of
employment and income-generating opportunities.
At the global level, the United Nations Economic
and Social Council should not only assume effective
coordination of the international policies and activities of
the specialized agencies but also ensure the mobilization
of resources for operational activities which are critical
for the realization of socio-economic development.
The fiftieth anniversary of the United Nations
provides a great opportunity for the international
community to focus constructively on the measures that
should be taken to revitalize the Organization on the basis
of the experience gained and the challenges ahead. Kenya
is of the view that the Organization has proved its
effectiveness and flexibility in dealing with complex and
wide-ranging international issues. The United Nations,
therefore, does not require radical transformation but,
rather, the strengthening and modification of its structures
and organs to enhance its effectiveness and
responsiveness to new priorities and strategies.
It is vital that the Organization continue to cater
adequately for both international peace and security and
cooperation for development, in accordance with the
Charter. Revitalization of the United Nations entails not
only the need to streamline the administrative structures
of the Organization but also the need to ensure that it is
provided with adequate resources, on a regular and
assured basis, to enable it to execute the mandates
entrusted to it by the Member States.
The report of the ad hoc Open-ended Working
Group on reform of the Security Council has highlighted
the pertinent areas requiring reform. There is consensus
on the need to expand the membership of the Council.
Kenya urges greater flexibility in the positions taken so
that agreement can be reached on the number and
distribution of the additional seats on the basis of
equitable geographical distribution for all categories. This
could be achieved through expansion of the membership
to include more countries from the regions that are
currently underrepresented and by effecting periodic
reviews of the permanent membership to take account of
the evolving realities of the world situation.
With regard to the question of financing, we are
concerned that the operations of the Organization have
been greatly hampered by the failure of many Member
States to honour their budgetary obligations in full and on
time. Irrespective of the outcome of the reform process,
the timely payment of United Nations apportionments will
continue to be of crucial importance to the financial
soundness of the Organization. The financing of the
14


Organization is a collective responsibility of all the Member
States. Unilateral actions relating to budgetary contributions
are therefore inconsistent with the provisions of the Charter.
It is only through necessary and thorough assessment of the
individual countries’ capacity to pay that the scale of
assessments can be adjusted.
As the United Nations continues to introduce measures
to ensure the reduction of waste and to deal with the
financial crisis, it is imperative that the Organization ensure
the maximum and rational use of the existing facilities. All
meetings and conferences under the auspices of United
Nations bodies should, to the extent possible, be held in
Nairobi — the only United Nations Centre in the whole of
the developing world.
We are, indeed, concerned about the very low
utilization rate of the conference facilities in Nairobi
pointed out by the Secretary-General in his report on United
Nations Conference Services. In this regard, Kenya wishes
to see the United Nations make full use of the facilities
available at the United Nations Centre in Gigiri, the
headquarters of the United Nations Environment
Programme (UNEP) and the United Nations Centre for
Human Settlements (HABITAT).
Kenya has offered to host in Nairobi the secretariat for
the Convention on Biological Diversity in order to make it
possible to utilize the expertise and capacity which UNEP
has developed over the years. We look forward to the
support of the international community in this regard.
Let us not lose the opportunity offered by the fiftieth
anniversary of the United Nations to renew our resolve to
make the Organization fulfil the aspirations of peace, hope
and stability that inspired the founding fathers of this
Organization. As we move into the next millennium, we
must endeavour to make this world a better place to live in.
Kenya will play its part as necessary.
